ACCEPTED
                                                                                          08-15-00041-CR
                                                                              EIGHTH COURT OF APPEALS
                              08-15-00041-CR                                             EL PASO, TEXAS
                                                                                     10/8/2015 2:14:19 PM
                                                                                       DENISE PACHECO
                                                                                                   CLERK

                               No. 08-15-00041-CR

                                 IN THE                                 FILED IN
                                                                 8th COURT OF APPEALS
                           COURT OF APPEALS                          EL PASO, TEXAS
                        EIGHTH DISTRICT OF TEXAS                 10/8/2015 2:14:19 PM
                                                                     DENISE PACHECO
                                                                         Clerk
EMMANUEL EUTIMIO DELGADO                                              APPELLANT

V.

THE STATE OF TEXAS                                                      APPELLEE



                  STATE’S SECOND MOTION
     FOR AN EXTENSION OF TIME TO FILE THE STATE’S BRIEF

TO THE COURT OF APPEALS, EIGHTH DISTRICT OF TEXAS:

      COMES NOW, the State of Texas in the above styled and numbered cause,

pursuant to Rule 10.5(b) and Rule 38.6(d) of the Texas Rules of Appellate

Procedure, and requests an extension of time in which to file the State=s brief, and

would show the Court as follows:

      1. Appellant was convicted of family-violence assault in the County Criminal
Court Number Four of El Paso County, Texas, in a case styled, The State of Texas v.
Emmanuel Eutimio Delgado, cause number 20120C02032.

      2. The State=s brief is currently due to be filed on October 9, 2015.

      3. This extension is requested for 30 days until November 8, 2015.

      4. One motion for an extension of time to file the State=s brief has been
previously requested by the State and granted by this Court.
       5. The undersigned attorney for the State has been unable to complete the
State=s brief in a timely manner during the briefing period and requests this
extension due to the following factors:

(a) Since the filing of appellant’s brief, the undersigned completed and filed in this
Court the State’s briefs in the following cases:
       The State of Texas v. Frances Mutei, Cause Number 08-15-00056-CR, filed
on August 13, 2015.
       Ex Parte Lorenzo Garcia, Cause Number 08-14-00316-CR, filed on
September 17, 2015.

(b) The undersigned is responsible for preparing and filing in this Court the State’s
briefs in the following pending cases:
       Ambros Rubio v. The State of Texas, Cause Number 08-14-00310-CR, due on
November 3, 2015 (final extension).

(c) The undersigned has also completed and filed the State’s answer to the
applicant’s post-conviction writ of habeas corpus, pursuant to article 11.072 of the
Code of Criminal Procedure, in the following cases:
      Ex Parte Naomi Ortega, trial court cause number 20130D03000-34-01, filed
on September 29, 2015.

(d) The undersigned is also preparing for an evidentiary hearing on the applicant’s
post-conviction writ of habeas corpus, pursuant to article 11.09 of the Code of
Criminal Procedure, in the following cases:
      Ex Parte Cesar Cordero, trial court cause number 20110D05095-120-01,
hearing set on October 9, 2015.
                                    PRAYER

      WHEREFORE, the State prays that its extension request will be granted until

November 8, 2015.

                                             Respectfully submitted,

                                             JAIME ESPARZA
                                             DISTRICT ATTORNEY
                                             34th JUDICIAL DISTRICT



                                             /s/ Bryant Cabrera
                                             BRYANT FRANCIS CABRERA
                                             ASST. DISTRICT ATTORNEY
                                             201 EL PASO COUNTY
                                             COURTHOUSE
                                             500 E. SAN ANTONIO
                                             EL PASO, TEXAS 79901
                                             (915) 546-2059 ext. 3649
                                             FAX (915) 533-5520
                                             EMAIL bcabrera@epcounty.com
                                             SBN 24092210

                                             ATTORNEYS FOR THE STATE

                         CERTIFICATE OF SERVICE

      The undersigned does hereby certify that a copy of the above motion was sent

by email, through an electronic-filing-service provider, on October 8, 2015, to

appellant=s attorney: Gary Hill, garyhillatty@yahoo.com


                                             /s/ Bryant Cabrera
                                             BRYANT FRANCIS CABRERA